394 U.S. 849 (1969)
NATIONAL TRAILER CONVOY, INC., ET AL.
v.
UNITED STATES ET AL.
No. 1169.
Supreme Court of United States.
Decided May 5, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA.
William J. Lippman, Robert Joyner, and Roland Rice for appellants.
Solicitor General Griswold, Assistant Attorney General McLaren, Robert W. Ginnane, and Raymond M. Zimmet for the United States et al., and William P. Sullivan and William P. Jackson, Jr., for appellee Contract Carrier Conference of American Trucking Assns., Inc.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.